Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
Applicant's response, filed 05 July 2022, has been fully considered. The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Status of Claims
Claims 1-7 and 9-10 are currently pending and have been examined.
Claims 1-2, 4, 6-7, and 10 have been amended.
Claim 8 has been canceled.
Claims 1-7 and 9-10 have been rejected.

Priority
The instant application claims the benefit of priority under 35 U.S.C 119(e) or under 35 U.S.C. § 120, 121, or 365(c). Accordingly, the effective filing date for the instant application is 03 November 2016 claiming benefit to DE10 2016 013 127.6.

Objections
Examiner acknowledges that appropriate correction to the previous objections have been made and withdraws the objections accordingly.
The claims are objected to for the following informalities:
claim 1 has been amended to include an extra period punctuation at the end of the claim; -AND-
claim 6 contains an amendment ++++ which appears to be a typographical error.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. 
This application includes one claim limitation that do not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is:
one safety device configured to prevent a repeat operation of the blood treatment device if no test has been carried out in claim 1 – the specification provides no corresponding structure.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. As per claim 1, the claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor had possession of the claimed invention. An adequate written description for a computer-implemented functional claim limitation contains both the computer and the algorithm that perform the claimed function in sufficient detail such that one of ordinary skill in the art can reasonable conclude that the inventor possessed the claimed subject matter at the time of filing. It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement (MPEP § 2161.01). The claim recites at least one safety device (see the Specification on p. 5 ¶ 1) that, read in light of the specification, fails to contain adequate structure to perform the task of preventing a repeat operation of the blood treatment device if no test has been carried out. While the level of detail required to satisfy the written description requirement varies depending on the nature and scope of the claims and on the complexity and predictability of the relevant technology, the claim read in light of the specification fail to disclose the structure for the safety device in sufficient detail.
Claims 2-7 and 9-10  depend on claim 1 and do not remedy the deficiency of claim 1.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
Claim 10 is rejected under 35 U.S.C. § 112(a) as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
First, claim 10 recites detecting by the safety device whether the test was carried out. The original disclosure does not have support for the safety device performing any type of test detection function (nor any other unit of the blood treatment device), only that one safety unit that is configured to prevent a repeated operation of the blood treatment device if no new test was carried out, i.e. no valid test is present (see the Specification on p. 5 ¶ 1), therefore the detecting by the safety device whether the test was carried out is considered new matter. 
Claim 10 also recites preventing by the safety device starting of operation of the blood treatment device if the safety device detects the test was not carried out. The original disclosure does not have support for the safety device preventing the operational start of the blood treatment device if the safety device detects no test was carried out, only that one safety unit that is configured to prevent a repeated operation of the blood treatment device if no new test was carried out, i.e. no valid test is present (see the Specification on p. 5 ¶ 1), therefore the preventing by the safety device starting of operation of the blood treatment device if the safety device detects the test was not carried out is considered new matter. 

The following is a quotation of the first paragraph of 35 U.S.C. § 112(b):
 (b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites at least one safety device that is configured to prevent a repeat operation of the blood treatment device if no test has been carried out. The claim limitation “one safety device” invokes 35 U.S.C. 112(f). However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure provides no corresponding structure (see the Specification on p. 5 ¶ 1). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The claim will be interpreted to read on any system with any integrated safety mechanism capable of pausing the blood treatment device either by a hardware component, human operator, or a software driver. 
Claims 2-7 and 9-10  depend on claim 1 and do not remedy the indefiniteness issues of claim 1.  As dependent claims inherit the deficiencies of the claims they depend on, they are also rejected.
Claim 7 recites “with the limit value depending on the difference between an operating time of the device up to a second report and the current operating time or being formed by this difference”. It is unclear what are the metes and bounds of the recited limitation. The claim limitation may be interpreted to read on the following embodiments: the limit value is (1) dependent on the device’s operating time until a second report is produced minus the current operating time (which may necessarily be zero) OR equal to this difference; (2) dependent on the device’s operating time minus the second report time and the current operating time OR equal to the operating time minus the second report time; or (3) dependent on the device’s operating time minus the second report time AND the current operating time or equal to the operating time minus the second report time; etc.. The specification provides the same language when describing the limit value (see page 4 of the instant disclosure) and provides an exemplary embodiment of one of the interpretations. Examiner will interpret the claim to read on any dialysis device wherein a specific event exceeds a planned treatment time beyond a limit value, wherein said limit value may be equal to zero time.  
Claim 10 recites detecting by the safety device whether the test was carried out and preventing by the safety device starting of operation of the blood treatment device if the safety device detects the test was not carried out. The metes and bounds of the operational features of the safety device are indefinite as the structure of the safety device is also indefinite. The specification provides no further information as these limitations are considered new matter not previously disclosed. Examiner will interpret the claims to read on any system (whether mechanically, by a human operator, or through a software module) capable of pausing the blood treatment device due to an absence of a test. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e. a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Step 1 – Statutory Categories of Invention:
Claims 1-7 and 9-10 are drawn to a device, which is a statutory category of invention.
Step 2A – Judicial Exception Analysis, Prong 1:
Independent claim 1 recites a extracorporeal blood treatment device in part performing the steps of (1)… output at least one report by means of the output unit after the end of a specific period of time since the switching on of the blood treatment device and/or on the occurrence of a specific event; said report relating to one or more pieces of information relating to the validity of a test; said report relating to one or more pieces of information relating to the validity of a test carried out at the blood treatment device; and (b) at least one safety device configured to prevent a repeat operation of the blood treatment device if no test has been carried out.
These steps amount to methods of organizing human activity which includes functions relating to interpersonal and intrapersonal activities, such as managing relationships or transactions between people, social activities, and human behavior; satisfying or avoiding a legal obligation; advertising, marketing, and sales activities or behaviors; and managing human mental activity (MPEP § 2106.04(a)(2)(II)(C) citing the abstract idea grouping for methods of organizing human activity for managing personal behavior or relationships or interactions between people – also note October 2019 Update: Subject Matter Eligibility  on p. 5 and MPEP § 2106.04(a)(2)(II) stating certain activity between a person and a computer may fall within the “certain methods of organizing human activity” grouping). Here, the interpersonal activity is managing report output parameters (i.e. timing, quantity, and content) for a medical device to alert a user of specific events related to device usage. 
Claim 2 recites, in part, output at least one first report after the end of a first period of time, said first report relating to a current operating time and/or to a permitted operating time, i.e. the permitted period of time between two tests carried out at the blood treatment device, or their difference and/or having the content that a restart of the blood treatment device is required within a specific time with the first period of time being smaller than the permitted operating time of the device. Claim 3 recites, in part, output at least one second report after the end of a second period of time, said second report having the content that the blood treatment device has to be switched off, with the second period of time being greater than the first period of time. Claim 4 recites, in part, the second period of time is below the permitted operating time or exceeds the permitted operating time. Claim 5 recites, in part, output the first report again at specific time intervals after the end of the first period of time and/or to output the second report at specific time intervals after the end of the second period of time. Claim 6 recites, in part, the specific event is the transition of the blood treatment device into a stand-by mode or the end of a treatment carried out by means of the blood treatment device. Claim 7 recites, in part, the specific event is the exceeding of a planned residual treatment time (or exceeding of a residual ultrafiltration time) beyond a limit value, with the limit value depending on the difference between an operating time of the device up to a second report and the current operating time or being formed by this difference. Claim 10 recites a method for operating the extracorporeal blood treatment device in accordance with claim 1, wherein the method comprises the steps of outputting at least one report after the end of a specific period time since the switching on of the blood treatment device and/or on the occurrence of a specific event, the report relating to one or more pieces of information relating to validity of a test carried out at the blood treatment device and detecting by the safety device whether the test was carried out, and preventing by the safety device starting of operation of the blood treatment device if the safety device detects the test was not carried out. Each of these steps of the preceding dependent claims 2-7 and 10 only serve to further limit or specify the features of independent claim 1, and hence are nonetheless directed towards fundamentally the same abstract idea as the independent claim and utilize the additional elements analyzed below in the expected manner.
Step 2A – Judicial Exception Analysis, Prong 2:
This judicial exception is not integrated into a practical application because the additional elements within the claims only amount to instructions to implement the judicial exception using a computer [MPEP 2106.05(f)].
Claim 1 recites an extracorporeal blood treatment device and claim 7 recites a dialysis machine. The use of the extracorporeal blood treatment device or dialysis machine more specifically does not integrate the judicial exception, into a practical application in Step 2A Prong Two because the judicial exception is not applied with, or used by, a particular machine (see MPEP § 2106.05(b) Particular Machine). Under the factors for consideration, the machine (I) is particular of the elements and can be specifically identified (here a generic extracorporeal blood treatment device or generic dialysis machine), (II) integrates the recited judicial exception into a practical application (here the report triggering factors are NOT specific  to an extracorporeal blood treatment device/dialysis machine), and (III) poses meaningful limits on the claim (here the reports generated are not specific to the extracorporeal blood treatment device/dialysis machine fail to solve a stated problem for the particular machine). 
Claim 1 recites at least one output unit for outputting at least one report to a user of the blood treatment device. Claim 9 recites that the output unit is a display and/or a loudspeaker and/or a transmission unit by means of which the at least one report can be transmitted to at least one other unit. Claim 10 recites outputting at least one report from the output unit. The specification only provides exemplary structure for the output unit (see the Specification on p. 5 ¶ 3). The use of an output unit, in this case to output reports to users, only recites the output as a tool to perform an existing process and only amounts to an instruction to implement the abstract idea using a computer (MPEP § 2106.05(f)(2) see case requiring the use of software to tailor information and provide it to the user on a generic computer within the “Other examples.. v.”). Additionally, the use of a transmission unit to transmit the output from one device to another is utilized as a tool which only serves as extra solution activities incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
Claim 1 recites at least one safety device configured to prevent a repeat operation of the blood treatment device. The specification provides no additional structure for the safety device. The use of a generic safety device configured to prevent a repeat operation of the blood treatment device if no test has been carried out is therefore a tool which only serves as extra solution activities incidental to the primary process that is merely a nominal or tangential addition to the claim (MPEP § 2106.05(g) - insignificant pre/post-solution activity) and is therefore not a practical application of the recited judicial exception.
The above claims, as a whole, are therefore directed to an abstract idea.
Step 2B – Additional Elements that Amount to Significantly More: 
The present claims do not include additional elements that are sufficient to amount to more than the abstract idea because the additional elements or combination of elements amount to no more than a recitation of instructions to implement the abstract idea on a computer. 
Claim 1 recites at least one output unit for outputting at least one report to a user of the blood treatment device. Claim 9 recites that the output unit is a display and/or a loudspeaker and/or a transmission unit by means of which the at least one report can be transmitted to at least one other unit. Claim 10 recites outputting at least one report from the output unit. 
Each of these elements is only recited as a tool for performing steps of the abstract idea, such as the use of the storage mediums to store data, the computer and data processing devices to apply the algorithm, and the output unit to display selected results of the algorithm. These additional elements therefore only amount to mere instructions to perform the abstract idea using a computer and are not sufficient to amount to significantly more than the abstract idea (MPEP 2016.05(f) see for additional guidance on the “mere instructions to apply an exception”).
Claim 1 recites at least one safety device configured to prevent a repeat operation of the blood treatment device. The safety device is well understood, routine, and conventional as acknowledged by Applicant in the Applicant Response dated 05 July 2022 stating “structures capable of performing, and capable of being configured to perform, the functions the presently recited "safety device" is configured to perform are well known in the art”(p. 10 ¶ 4)(see MPEP § 2106.05(d)(I)(2) wherein an appropriate forms of support includes (a) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element). 
Each additional element under Step 2A, Prong 2 is analyzed in light of the specification’s explanation of the additional element’s structure. The claimed invention’s additional elements do not have sufficient structure in the specification to be considered a not well-understood, routine, and conventional use of generic computer components. Note that the specification can support the conventionality of generic computer components if “the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)” (Berkheimer in III. Impact on Examination Procedure, A. Formulating Rejections, 1. on p. 3).
Claim 9 recites, in part, a transmission unit by means of which the at least one report can be transmitted to at least one other unit. The courts have decided that receiving or transmitting data over a network as well-understood, routine, conventional activity when claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (MPEP § 2106.05(d)(II) other types of activities example i. receiving or transmitting data over a network, OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network).
Claim 1 utilizes an extracorporeal blood treatment device and claim 7 a dialysis machine with integrated usage report generation, which is well-understood, routine, and conventional. This position is supported by (1) Miller et al. (US Patent Application No. 2013/0310726) in the Detailed Description in ¶ 0142-144, ¶ 0189, ¶ 0191, ¶ 0285-287, and the Summary in ¶ 0018 (teaching on a dialysis machine generating information (treated as synonymous to a report/notification/alert) for the user once the treatment device has completed a treatment) ; (2) Burbank et al. (US Patent Application No. 2013/0228505) in the Detailed Description in ¶ 00130-, ¶ 0126, ¶ 0152, in the Figures at Fig. 15, and Fig. 20B (teaching on producing a text warning (treated as synonymous to a report) related to time based multiple systems tests performed by the blood treatment device with an dialysis device embodiment); and (3) Yuds et al. (US Patent Application 2015/0025449) in the Abstract (teaching on a method for determining alarm criteria for a dialysis machine). Therefore, the extracorporeal blood treatment device/dialysis machine with a report generation feature is not sufficient to amount to significantly more than the recited judicial exception. 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. Their collective functions merely provide conventional computer implementation.
 Claims 1-7 and 9-10 are therefore rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Miller et al. (US Patent Application No. 2013/0310726)[hereinafter Miller] in view of Burbank et al. (US Patent Application No. 2013/0228505)[hereinafter Burbank]. 
As per claim 1, Miller teaches on the following limitations of the claim: 
an extracorporeal blood treatment device comprising is taught in the Summary in ¶ 0018 and in the Detailed Description in ¶ 0137 (teaching on an extracorporeal blood treatment device (here a renal therapy machine));
(a) at least one output unit for outputting at least one report to a user of the blood treatment device is taught in the Summary in ¶ 0018, in the Detailed Description in ¶ 0142, and ¶ 0252-253 (teaching on an output for treatment device usage reporting to a user wherein a report is being interpreted as presenting user with information via text either by a message, alert, or notification);
characterized in that the blood treatment device is configured to output at least one report by means of the output unit after the end of a specific period of time since the switching on of the blood treatment device and/or on the occurrence of a specific event is taught in the Detailed Description in ¶ 0142-144, ¶ 0181, and ¶ 0191 (teaching on the treatment device generating information (treated as synonymous to a report/notification/alert) for the user once the treatment device has completed a treatment (treated as synonymous to occurrence or a specific event) or a specific treatment lasted less than a threshold amount of time (treated as synonymous to a period of time since switching on the device) here - 4 hours is provided);
said report relating to one or more pieces of information relating to the validity of a test is taught in the Detailed Description in ¶ 0142-144, ¶ 0189, ¶ 0191, and ¶ 0285-287 (teaching on providing validity information of a test to the user; here - ultrafiltrate removal  progression (treated as synonymous to test) is measured to verify the effectiveness of the dialysis procedure); -AND-
(b) at least one safety device configured to prevent a repeat operation of the blood treatment device if no test has been carried out is taught in the Detailed Description in ¶ 0143, ¶ 0229-230, and ¶ 0299 (teaching on a safety software feature (treated as synonymous to a safety device) wherein the locked medical safety checks set by the doctor includes pausing (treated as configured to prevent a repeat operation) the device's operational progression when a patient effluent sample checkpoint test has not been carried out (treated as synonymous to no valid test is present - wherein the instant disclosure on p. 5 ¶ 1 provides the definition for "no new test has been carried out as "no valid test is present")).
Miller fails to teach the following limitation of claim 1. Burbank, however, does teach the following:
said report relating to one or more pieces of information relating to the validity of a test carried out at the blood treatment device, and is taught in the Detailed Description in ¶ 00130-133, ¶ 0126, ¶ 0152, in the Figures at Fig. 15, and Fig. 20B (teaching on producing a text warning (treated as synonymous to a report) related to time based multiple systems tests performed by the blood treatment device -  the tests include a batch expiration test wherein an expired batch produces invalid batch test result and an non-expired unit produces a valid batch test result).
One having ordinary skill in the art at the time the invention was filed would combine the reporting triggers for a blood treatment device of Miller to include a report related to test validity of interchangeable parts of Burbank with the motivation of providing timely notification to a user of expired interchangeable parts (Burbank in the Detailed Description in ¶ 00130-133).
As per claim 2, the combination of Miller and Burbank discloses all of the limitations of claim 1. Miller also discloses the following: 
an extracorporeal blood treatment device in accordance with claim 1, characterized in that the blood treatment device is configured to output at least one first report after the end of a first period of time, said first report relating to a current operating time and/or to a permitted operating time, i.e. the permitted period of time between two tests carried out at the blood treatment device, or their difference and/or having the content that a restart of the blood treatment device is required within a specific time with the first period of time being smaller than the permitted operating time of the device is taught in the Detailed Description in ¶ 0288 and in ¶ 0253 (teaching on the treatment device information containing a treatment summary including total time of treatment (i.e. first period of time) at the end of the treatment time (i.e. current operating time).
As per claim 3, the combination of Miller and Burbank discloses all of the limitations of claim 3. Miller also discloses the following: 
an extracorporeal blood treatment device in accordance with claim 2, characterized in that the blood treatment device is configured to output at least one second report after the end of a second period of time is taught in the Detailed Description in ¶ 0181, ¶ 0288, ¶ 0253, and in the Claims at claim 39 (teaching on the treatment device report containing a first and second status information wherein the second status information occurs after a second period of time different than the first period of time).
Miller fails to teach the following limitation of claim 3; Burbank, however, does disclose:
said second report having the content that the blood treatment device has to be switched off, with the second period of time being greater than the first period of time is taught in the Detailed Description in ¶ 0152, ¶ 0093-94, ¶ 0127 and in the Figures at Fig. 15 and Fig. 20B (teaching on producing a second text warning (treated as synonymous to a report) that a batch will expire wherein batch expiration leads to machine shut down if within certain parameters, wherein the batch expiration warning time occurs after a first component module expiration warning (where the "time periods" could necessarily be measured against machine start T1)).
One of ordinary skill in the art of at the time the invention was filed would found it obvious to modify the notification content of Miller using the turn off device messaging when certain event parameters are met of Burbank, in order to gain the commonly understood benefits of such adaptation, informing the user that device events necessitates powering off the device. All this would be accomplished with no unpredictable results.
As per claim 4, the combination of Miller and Burbank discloses all of the limitations of claim 3. Miller fails to teach the following; Burbank, however, does disclose:
an extracorporeal blood treatment device in accordance with claim 3, characterized in that the second period of time is below the permitted operating time or exceeds the permitted operating time is taught in the Detailed Description in ¶ 0152-156, ¶ 0093-94, ¶ 0127 and in the Figures at Fig. 15 and Fig. 20B (teaching on the second period of time related to the batch expiration being greater than (treated as synonymous to exceeds) or less than (treated as synonymous to slightly below) a LTF predetermined elapsed time (treated as synonymous to the permitted operating time)).
One of ordinary skill in the art of at the time the invention was filed would found it obvious to modify the notification triggering event of Miller with the notification triggering event dependent on a second event’s parameters of Burbank, in order to gain the commonly understood benefits of such adaptation, correlating notification triggers of disparate events to one another. All this would be accomplished with no unpredictable results.
As per claim 5, the combination of Miller and Burbank discloses all of the limitations of claim 2. Miller fails to teach the following; Burbank, however, does disclose:
an extracorporeal blood treatment device in accordance with claim 2, characterized in that the blood treatment device is configured to output the first report again at specific time intervals after the end of the first period of time and/or to output the second report at specific time intervals after the end of the second period of time is taught in the Detailed Description in ¶ 0152-156 (teaching on generating the second report relating to batch warning at a specific first time (here prior to starting the treatment if a new batch will be required prior to the end of the treatment time + a safety margin) and repeating the second report again at a specific time interval if the first warning is ignored and a new batch it required during treatment).
It would have been obvious to one of ordinary skill in the art at the time of the invention to repeat notifications as in the improvement discussed in Burbank in the system executing the method of Miller. As in Burbank, it is within the capabilities of one of ordinary skill in the art to repeat a notification to Miller’s notification/reporting method with the predicted result of reminding a user of a needed device change as needed in Burbank.
As per claim 6, the combination of Miller and Burbank discloses all of the limitations of claim 1. Miller also discloses the following: 
an extracorporeal blood++++ treatment device in accordance with claim 1, characterized in that the specific event is the transition of the blood treatment device into a stand-by mode or the end of a treatment carried out by means of the blood treatment device is taught in the Detailed Description in ¶ 0142-144, ¶ 0181, and ¶ 0191 (teaching on the treatment device generating information (treated as synonymous to a report/notification/alert) for the user once the treatment device has completed a treatment (treated as synonymous to occurrence or a specific event)).
As per claim 7, the combination of Miller and Burbank discloses all of the limitations of claim 1. Miller also discloses the following: 
an extracorporeal blood treatment device in accordance with claim 1, characterized in that the blood treatment device is a dialysis machine; and is taught in the Summary in ¶ 0018 and in the Detailed Description in ¶ 0137 (teaching on the extracorporeal blood treatment device being a dialysis machine); -AND-
in that the specific event is a exceeding of the planned residual treatment time (or exceeding of a residual ultrafiltration time) beyond a limit value with the limit value depending on the difference between an operating time of the device up to a second report and the current operating time or being formed by this difference is taught in the Detailed Description in ¶ 0142-144, ¶ 0181, and ¶ 0191 (teaching on the treatment device generating information (treated as synonymous to a report/notification/alert) for the user once the treatment device has completed a treatment (treated as synonymous to planned residual treatment time) wherein the completed treatment time is beyond the limit value of zero time since reaching completion).
As per claim 9, the combination of Miller and Burbank discloses all of the limitations of claim 1. Miller also discloses the following: 
an extracorporeal blood treatment device in accordance with claim 1, characterized in that the output unit is a display and/or a loudspeaker and/or a transmission unit by means of which the at least one report can be transmitted to at least one other unit is taught in the Summary in ¶ 0018, in the Detailed Description in ¶ 0142, and ¶ 0252-253 (teaching on the output of the report being a display device wherein the report is transmitted from the treatment device to a disparate computing device).
As per claim 10, the combination of Miller and Burbank discloses all of the limitations of claim 1. Miller also discloses the following: 
outputting at least one report from the output unit after the end of a specific period of time since the switching on of the of the blood treatment device and/or on the occurrence of a specific event is taught in the Detailed Description in ¶ 0142-144, ¶ 0181, and ¶ 0191 (teaching on the treatment device generating information (treated as synonymous to a report/notification/alert) for the user once the treatment device has completed a treatment (treated as synonymous to occurrence or a specific event) or a specific treatment lasted less than a threshold amount of time (treated as synonymous to a period of time since switching on the device) here - 4 hours is provided); -AND-
and detecting by the safety device whether the test was carried out, and preventing by the safety device starting of operation of the blood treatment device if the safety device detects the test was not carried out is taught in the Detailed Description in ¶ 0143, ¶ 0229-230, and ¶ 0299 (teaching on a safety software feature (treated as synonymous to a safety device) wherein the locked medical safety checks set by the doctor includes pausing (treated as configured to prevent a repeat operation) the device's operational progression when a patient effluent sample checkpoint test has not been carried out (treated as synonymous to no valid test is present - wherein the instant disclosure on p. 5 ¶ 1 provides the definition for "no new test has been carried out as "no valid test is present")).
Miller fails to teach the following limitation of claim 10. Burbank, however, does teach the following:
the report relating to one or more pieces of information relating to validity of a test carried out at the blood treatment device is taught in the Detailed Description in ¶ 00130-133, ¶ 0126, ¶ 0152, in the Figures at Fig. 15, and Fig. 20B (teaching on producing a text warning (treated as synonymous to a report) related to time based multiple systems tests performed by the blood treatment device -  the tests include a batch expiration test wherein an expired batch produces invalid batch test result and an non-expired unit produces a valid batch test result).
One having ordinary skill in the art at the time the invention was filed would combine the reporting triggers for a blood treatment device of Miller to include a report related to test validity of interchangeable parts of Burbank with the motivation of providing timely notification to a user of expired interchangeable parts (Burbank in the Detailed Description in ¶ 00130-133).

Response to Arguments
Applicant's arguments filed 05 July 2022 with respect to 35 USC § 101 have been fully considered but they are not persuasive. Applicant asserts that the use of a safety device configured to prevent repeat operation of a blood treatment device if no test has been carried out amounts to a practical utility. Applicant further asserts that while the claims may recite an abstract idea, the instant claims do not define an abstract idea. Examiner disagrees that the use of a safety device wherein said device does not have specific hardware and may be implemented via a software module would amount to a practical application under Step 2A Prong 2. Examiner notes that a claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception (see MPEP § 2106.04(d) - Integration of a Judicial Exception Into A Practical Application). The court has provided limitations that are indicative that an additional element (or combination of elements) may have integrated the exception into a practical application and limitations that did not integrate a judicial exception into a practical application (see MPEP § 2106.04(d)(I) – Relevant Considerations for Evaluating Whether Additional Elements integrate a Judicial Exception into a Practical Application) wherein the claims may amount to (1) improvements to the functioning of a computer, (2) improvements to a technological field, (3) applying the judicial exception to a particular machine (as evaluated above in ¶ 040), (4) transforming or reducing a particular article to a different state or thing, (5) unconventional activity or steps that confine the claim to a particular useful application, or (6) other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. Here the instant claims seem more analogous to "apply it" (or an equivalent) with the judicial exception, or merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea, as discussed in MPEP § 2106.05(f) as the generation and content of the reports nor the tests carried out to determine device safety are specific to the blood treatment device claimed. 
Applicant's arguments filed for filed 05 July 2022 with respect to 35 USC § 112(a) have been fully considered but they are not persuasive. Applicant asserts that the structure capable of performing the functions of the safety device is well known in the art and therefore do not need to be described in the instant specification to satisfy the 35 USC § 112(a) written description requirement. Examiner disagrees that the structure of the safety device would be known in the art. The specification fails to describe the safety device/unit adequately to determine if the safety device is a physical device (such as a mechanical hose clip or electrical power switch) or software module for controlling the blood treatment device. The specification only mentions the safety unit (presumed to be the safety device) stating “the extracorporeal blood treatment device can have at least one safety unit that is configured to prevent a repeated operation of the blood treatment device if no new test was carried out, i.e. no valid test is present” (Disclosure on p. 5 ¶ 1) Examiner does not believe this is an adequate disclosure of the structure necessary to understand what structure (or material or acts) will perform the recited function. Applicant then asserts that the first paragraph of § 112 contains no requirement for a structural disclosure and a description entirely in functional terms can satisfy § 112 ¶ 1. Examiner first notes that as the instant application is being examined under the AIA  35 USC § 112(a) wherein, for computer-implemented inventions, the determination of the sufficiency of disclosure will require an inquiry into the sufficiency of both the disclosed hardware and the disclosed software due to the interrelationship and interdependence of computer hardware and software. The critical inquiry is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date. Vasudevan Software, Inc. v. MicroStrategy, Inc., 782 F.3d 671, 682. 114 USPQ2d 1349, 1356 (citing Ariad Pharm., Inc. V. Eli Lilly & Co, 598 F.3d 1336, 1351, 94 USPQ2d 1161, 1172 (Fed. Cir. 2010) in the context of determining possession of a claimed means of accessing disparate databases). Here, the specification fails to describe any hardware components for the safety device and is therefore rejected under 35 USC § 112(a)(see MPEP § 2161.01(I) for further discussion on the hardware/structural disclosure requirements for software implemented devices). 
Applicant's arguments filed for filed 05 July 2022 with respect to 35 USC § 112(b) have been fully considered but they are not persuasive in part. Regarding the arguments for claim 8 (now amended to claim 1), Applicant asserts that the structure capable of performing the functions of the safety device is well known in the art and therefore do not need to be described in the instant specification to satisfy the 35 USC § 112(b) indefiniteness requirement. Examiner disagrees with Applicant’s characterization of the rule. The Court requires that “[i]f one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b)" In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc)”. If there is no disclosure of structure, material or acts for performing the recited function, the claim fails to satisfy the requirements of 35 U.S.C. 112(b) (see MPEP § 2181(II)(A) The Corresponding Structure Must Be Disclosed In the Specification Itself in a Way That One Skilled In the Art Will Understand What Structure Will Perform the Recited Function for further information). Examiner does not believe Applicant has met the disclosure requirements as described and therefore maintains the 35 USC § 112(b) rejection accordingly. 
Regarding the rejections of claims 2, 4, 6, and 7 for insufficient antecedent basis, Examiner acknowledges that appropriate corrections to or cancellation of the claims for the previous 35 U.S.C. 112(b) rejections has been made and withdraws the rejections accordingly. Examiner notes the 35 USC § 112(b) rejection for indefiniteness for the claim 7 remains as the metes and bounds of the claim was not addressed adequately when correcting the claims language for the insufficient antecedent basis.  
Applicant's arguments with corresponding amendments filed 05 July 2022 with respect to 35 USC § 112(d) have been fully considered and are persuasive. The 35 USC § 112(d) rejection of claim 10 has been withdrawn.
Applicant's arguments filed for filed 05 July 2022 with respect to 35 USC § 103 have been fully considered but they are not persuasive. Applicant’s arguments against the prior art cites the incorrect paragraph of the Miller reference (the text of ¶ 0299 is provided as the basis of the arguments instead of ¶ 0229 as cited in ¶ 064 of the Non-Final rejection mailed). Examiner notes however that ¶ 0299 provides exemplary embodiments for regulatory safety settings described in ¶ 0229. Examiner has provided a clarifying citation in the rejection above (not considered a new ground for rejection under MPEP § 1207.03(a)(II)   Factual Situations That Do Not Constitute a New Ground of Rejection: 1. Citing a different portion of a reference to elaborate upon that which has been cited previously) to further support the assertion that Miller teaches on at least one safety device that is configured to prevent a repeat operation of the blood treatment device if no test has been carried out. As stated in the rejection above, Miller teaches on a safety software feature (treated as synonymous to a safety device) wherein the locked medical safety checks set by the doctor includes pausing (treated as configured to prevent a repeat operation) the device’s operational progression when a patient effluent sample checkpoint test has not been carried out (treated as synonymous to no valid test is present - wherein the instant disclosure on p. 5 ¶ 1 provides the definition for "no new test has been carried out as "no valid test is present"). Because the mechanism/structure for the safety device is unclear, Examiner cannot reasonably determine how the device verifies the test has been conducted. While Miller fails to teach on the specific mechanism for determining if the test has been conducted before proceeding, the instant claims and disclosure also fail to describe a restart mechanism as Applicant has claimed is inherent in the claim limitation as discussed below.  
Applicant asserts that Miller fails to disclose detecting whether a new test is carrier out and therefore fails to disclose a safety device that determines, based on whether a new test was conducted, whether the start of a blood treatment device is allowed or prevented. Furthermore, Applicant discusses more functional benefits of said system that would be apparent to one skilled person. Without conceding to the functions Applicant describes as obvious, Examiner notes that no such limitations exists within the claim language as currently drafted. The safety device is configured to prevent a repeat operation of the blood treatment device if no test has been carried out – there is no claim language regarding detecting whether a new test is carried out or allowing the blood treatment device to start. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN JACKSON whose telephone number is (571) 272-5389 and fax number is (571) 273-1626. The examiner can normally be reached on Monday – Thursday, 6:30 AM - 4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long, can be reached on (571) 270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/J.L.J./ Examiner, Art Unit 3626

/EVANGELINE BARR/
Primary Examiner, Art Unit 3626